
	
		III
		109th CONGRESS
		2d Session
		S. RES. 532
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2006
			Ms. Collins (for herself
			 and Mr. Isakson) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Encouraging the adults of the United States to support,
		  listen to, and encourage children so that they may reach their
		  potential.
	
	
		Whereas research shows that spending time together as a
			 family is critical to raising strong and resilient children;
		Whereas strong, healthy families improve the quality of
			 life and the development of children;
		Whereas it is essential to celebrate and reflect upon the
			 important role that all families play in the lives of children and their
			 positive effect for the future of the United States; and
		Whereas the greatest natural resource of the United States
			 is its children: Now, therefore, be it
		
	
		That the Senate supports the goals
			 and ideals of National Children and Families Day—
			(1)to encourage
			 adults to support, listen to, and encourage children throughout the United
			 States;
			(2)to reflect upon
			 the important role that all families play in the lives of children; and
			(3)to recognize that
			 strong, healthy families improve the quality of life and the development of
			 children.
			
